DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 28 October 2022.  Claims 1, 4-5, 8-10,12,14-44 are pending in the application.  Claims 2-3,6-7,11 and 13 have been cancelled. Claims 5, 31-41 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-10 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al., US PG pub. 20140362570 A1, of record.
With respect to claim 1, Miyoshi discloses a substrate (14, fig. 7); one or more light emitting diodes LEDs (11 and 18, fig. 7) disposed over the substrate (14, fig. 7); 
an encapsulant layer (19, fig. 7) applied after the one or more LEDs (11 and 18, fig. 7) are disposed over the substrate (14, fig. 7); 
one or more dark layers (23, fig. 7) disposed over the encapsulant layer (19, fig. 7) such that a top surface of the one or more LEDs (11/18, fig. 7) is higher than or coplanar with a top surface of the one or more dark layers (23, fig. 7); and
an additional layer (12, fig. 7) that is arranged on the one or more dark layers (23, fig. 7) (layer 12 is on the side surfaces of layer 23), the encapsulant layer (19, fig. 7) and the one or more LEDs (11 and 18, fig. 7), the additional layer (12, fig. 7) comprising a surface finish adapted to affect properties of light from the one or more LEDs (11 and 18, fig. 7) (layer 12 is light-reflecting, see paragraphs [0035]-[0036]), wherein the encapsulant layer (19, fig. 7) comprises an embedding material comprising a reflective material (paragraphs [0089]-[0094]); wherein the encapsulant layer (19, fig. 7) comprises an underfill layer (19, fig. 7, see paragraph [0091]); that is disposed around the one or more LEDs (11 and 18, fig. 7) and at least partially between the one or more LEDs (11 and 18, fig. 7) and the substrate (14, fig. 7), and wherein the encapsulant layer (19, fig. 7) at least partially covers side surfaces (layer 19 includes the underfill encapsulant and partially cover the side surface) of the one or more LEDs (11 and 18, fig. 7) without covering a top surface of the one or more LEDs (11 and 18, fig. 7). 
With respect to claim 4, Miyoshi discloses wherein the one or more LEDs (11 and 18, fig. 7) have a lower surface that faces the substrate (14, fig. 7), at least a portion of the lower surface being spaced apart from the substrate (14, fig. 7), the lower surface of the one or more LEDs (11 and 18, fig. 7) being devoid of any reflective material (paragraph [0036]) disposed thereon. 
With respect to claim 8, Miyoshi discloses herein at least one of the encapsulant layer (19, fig. 7) and the one or more dark layers (23, fig. 7) comprises a powder-coated material (¶0079).
With respect to claim 9, Miyoshi discloses wherein the encapsulant material (19, fig. 7) comprises epoxy, epoxy-polyester hybrid, aliphatic urethane, TGIC polyester, non-TGIC polyester, silicone, silicon-modified polyester, or combinations thereof (¶0062 & ¶0081).
With respect to claim 10, Miyoshi discloses wherein the encapsulant material (19, fig. 7) has a filler material comprising a mineral or silica (¶0093 for example, silicone polymer or resin).
With respect to claim 42, Miyoshi discloses wherein the one or more LEDs (11 and 18, fig. 7) have a lower surface that faces the substrate (14, fig. 7), at least a portion of the lower surface being spaced apart from the substrate (14, fig. 7), at least a portion of the lower surface of the one or more LEDs (11 and 18, fig. 7) that is spaced apart from the substrate (14, fig. 7) being devoid of any reflective material (paragraph [0036]) disposed thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1, of record; in view of Teather, US PG pub. 20120154917 A1, of record.
With respect to claim 44, Miyoshi discloses a transparent layer 18, however, Miyoshi does not disclose wherein the surface finish comprises a matte finish. Teather discloses transparent binder with a matter finish topography, see ¶0030.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a matter finish on the top surface of the transparent layer since the matte finish that can serve to increase the uniformity of the light output thereby improving the overall light efficiency.

Allowable Subject Matter
Claims 12, 14-30 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim et al., US PG Pub. 20150028307 A1, is related to organic light emitting display. Kim teaches a substrate (BPL, fig. 4); one or more light emitting diodes LEDs (OLED, fig. 4) that are in contact with a top surface of the substrate (BPL, fig. 4) and bonded to the substrate (BPL, fig. 4); one or more light-transmissive layers (SL and ADH, fig. 4) disposed over the substrate (BPL, fig. 4) and the one or more LEDs (OLED, fig. 4); and one or more dark layers (DAMB, fig. 4) disposed over the one or more light-transmissive layers (SL and ADH, fig. 4), wherein the one or more dark layers (DAMB, fig. 4) are arranged so they do not contact the substrate (BPL, fig. 4), wherein a top surface of the one or more LEDs (OLED, fig. 4) is lower than with a top surface of the one or more dark layers (DAMB, fig. 4) and  wherein a region (PSA2 region, fig. 4) above the one or more LEDs (OLED, fig. 4) is substantially or completely devoid of the one or more dark layers (DAMB, fig. 4). However, Kim fails to teach one or more dark layers disposed over the one or more light-transmissive layers, wherein the one or more dark layers are arranged so they do not contact the substrate, wherein a top surface of the one or more LEDs is higher than or coplanar with a top surface of the one or more dark layers, and wherein a region above the one or more LEDs is substantially or completely devoid of the one or more dark layers, as recited in independent claim 12. This limitation, in the device arrangement as claimed in claim 12, is neither anticipated nor made obvious by the prior art of record. Claims 14-30 and 43 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. Applicant has argued that Miyoshi fails to teach “one or more dark layers disposed over the encapsulant layer such that a top surface of the one or more LEDs is higher than or coplanar with a top surface of the one or more dark layers”. Miyoshi teaches one or more dark layers 23 disposed over the encapsulant layer 19 such that a top surface of the one or more LEDs 11/18 is higher than or coplanar with a top surface of the one or more dark layers 23, as shown in Fig. 7. Miyoshi further teaches that additional layer 12 is arranged on (side surface) said dark layer 23, encapsulant layer 19 and LEDs (11 and 18). For this reason, the rejection over Miyoshi et al. has been maintained.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822                                                                                                                                                                                                        
/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822